DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103(a1) as being unpatentable over Jung et al. (US Patent 8,154,201 B2) in view of Hong et al. (US Pub: 2009/0017874 A1).
 	As to claim 1, Jung discloses a portable display device (i.e. as seen in figure 1-2 Jung shows an OLED portable display device) (see Fig. 1-2, Col. 3, Lines 35-Col.4 Line 10) comprising: 
 	a display made of OLED (i.e. the OLED display is clearly shown to be the display panel 112) (see Fig. 1-2, Col. 3, Lines 35-67); 
 	 an input device for entering information is on-cell type (i.e. the input device is the chip component 26 which input the data on to the display cell panel as it is resting on the display substrate itself) (see Fig. 1); and 
 	a FPCB or a connector connected to the display and input device (i.e. the FPCD is element 18 which is connected to the input device 26 and the display 12) (see Fig. 1-2, Col. 3-4); 
 	wherein the input device is mounted on the side wall of the panel housing (i.e. as seen in figure 1 the chip and the input FPCB is seen to be mounted on the side wall opening as it exists the structure and is contained within the 401 side panel wall unit) (see Fig. 1, Col. 3), wherein the display is a rectangular tongue shape (i.e. as seen in figure 1 the display 12 is seen to be a rectangular tongue shape) (see Fig. 1), the FPCB or the connector is connected to the short side of the display (i.e. the FPCB 18 is indeed shown to be connected to the short side of the display 12) (see Fig. 1-2, Col. 3-4), wherein the input device is also rectangular (i.e. the Chip 26 is shown to be rectangular) (see Fig. 1-2), and the FPCB and the connector are connected to the short side of the input device (i.e. as seen in figure 1-2, the input device 26 and connector 18 are both connected to the short side of the input device) (see Fig. 1-2), and wherein the side where the FPCB or connector is connected to the input device is the same as the side where the FPCB or connector is connected to the display (i.e. since both the FPCB and the display art connected on the short side they are of the same side) (see Fig. 1-3, Col. 4).
 	However, Jung does not teach a central processing unit that controls information (i.e. even though Jung only teaches a standalone OLED display Jung shoes display that the display unit is connected to a fully functional mobile phone which it is connected to, therefore, an artisan at the time of the invention would have understood that the display is connected to a processor functioning as a phone unit) (see Col. 4, Lines 20-25).
 	Hong teaches a fully functional display system with central processing unit as well as an integrated touch screen system that works as an input unit which is directly embedded on the display unit (i.e. as seen in figure 1-4 of Hong, there is shown a fully function mobile phone design with the operation diagram of figure 4 shows the controller 180 functioning as the central processing unit that controls information) (see Fig. 1-4, [0029-0050]).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention’s filing to have used the overall cellular phone design of Hong to connect to the OLED display unit of Jung in order to reduce the invention of Jung to the practice of a real mobile phone device application, as both Jung and Hong teach a mobile phone device having a OLED display (see Hong Fig. 1-4, [0029-0035], and Jung Col. 4, Lines 20-25).
 	As to claim 2, Hong teaches the portable display device according to claim 1, an active area in which information is inputted to the input device is further included, and the edge of the active area and the boundary of the input device are within 3 mm (i.e. since Hong teaches the active display area is directly on the input device unit which is the touch of the mobile phone device as seen in figure 1-4 it would have been obvious that the bound of the input device and the edge of the active area would be within 3mm when view from the top) (see Fig. 1-4, [0029-0049]).
 	As to claim 3, Hong teaches the portable display device according to claim 1, wherein the input device is a capacitive type (i.e. Hong teaches the touch sensing unit 140 is of capacitive type) (see Fig. 1-2, [0038]).
 	As to claim 4, Hong teaches the portable display device according to claim 1, further comprising a terminal are capable of performing a near field communication (i.e. since Hong teaches an integrate antenna structure ANT it is capable of performing a near field communication as the controller is able to wirelessly communicate with fellow devices) (See Fig. 1-4, [0052]).
 	As to claim 5, Hong teaches the portable display device according to claim 1, wherein through the input device, an image is selected as a point, when the point is moved, the image is moved (i.e. as seen in figure 5-8 the cellphone device of Hong is able to input a point by touch the screen unit the image is moved as shown in figure 5D which shows a both that changes a map location focus) (see Fig. 5D).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 8,154,201 B2) in view of Hong et al. (US Pub: 2009/0017874 A1)  as applied to claims 1-5 above, and further in view of Ording et al. (US Pub: 2007/0152984 A1).

 	As to claim 6, Hong teaches the portable display device according to claim 1, wherein an image is selected by one point through the input device, the image is rotated by the rotation of the selected one point (i.e. as seen in figure 5E the user is able to rotate the wheel structure on the element 120 which is able to rotate) (see Fig. 5E).
 	However, Hong does not teach wherein an image is selected by two points through the input device, the image is rotated by the rotation of the selected two points (i.e. Hong is silent with respect to using two finger to input and only teaches one finger touch input) (see Fig. 1-5).
 	Ording teaches wherein an image is selected by two points through the input device, the image is rotated by the rotation of the selected two points (i.e. as seen in figure 3 embodiment, Ording teaches the specific gesture of using more than 1 finger to create a rotational motion for the object on the GUI) (see Fig. 3, [0036-0037]).
 	Since both Ording and Hong teaches rotating GUI object on the smart device, they are analogous in having the same field of application.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention’s filing to have used the multi-touch design of Ording in the overall display unit of Jung inside the phone device of Hong, in order to provide user more useful control method for media applications (See Ording, Fig. 3, [0036-0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Zhu et al. (US Pub: 2010/0295426 A1) is cited to teach a similar type of touch screen interface with capacitive input capability in figure 1 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 30, 2022